DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

  
Claim Status
Claim 1 has been amended; support for the amendment can be found in original claim 5.
Claim 5 has been canceled.
Claim 12 is newly added; support for this claim can be found in [0050] and [0092] of the original specification.
Claim 13 is newly added and qualifies as new matter.
Claims 1-4 and 6-13 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 13 recites the limitation “a content of the conductive substance in the intermediate layer is 12.8% by mass or less”. The instant specification describes the following “the content of the conductive substance in the intermediate layer is preferably 5% by mass or more and 60% by mass or less” ([0050]). The specification also describes specific examples in which the content of the conductive substance by mass is 10.9% (Example 2; Table 1; [0092]), 5.5% (Example 3; Table 1; [0092]) and 12.8% (Table 1; Example 6; Table 1; [0092]).  However, the specification fails to disclose the entirety of the range of “a content of the conductive substance in the intermediate layer is 12.8% by mass or less”. Specifically, this limitation lacks written description because the specification does not adequately describe the lower endpoint, 0% by mass, of the instant range. Therefore, this limitation qualifies as new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 6-12 rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (US 2017/0229711 A1) hereinafter Yamakawa.

Regarding claim 1, Yamakawa discloses an electrode (Fig. 1; [0017]) comprising: 

a conductive substrate (“current collector 11”; [0017]; Fig. 1; element 11); 
an intermediate layer ([0017]; Fig. 1; element 12) layered on a surface ([0017]) of the substrate (11) and containing a conductive substance (“electrically conducting agent”; [0017]) and a first binder ([0017]); and 

an active material layer (“positive composite layer 13”; [0017]; Fig. 1; element 13) layered on a surface of the intermediate layer (12) and containing a second binder ([0017]), 

wherein: each of the first binder ([0017]) and the second binder ([0017]) is a nonaqueous solvent-based binder ([0045-0047]); and 

the intermediate layer (12) further contains an insulating filler (“filler”; [0026]; “”silica, alumina, Zeolite, glass”; [0028]).  

    PNG
    media_image1.png
    283
    779
    media_image1.png
    Greyscale


The examiner notes that Yamakawa as previously cited discloses wherein “the content of the binder based on the total amount of the intermediate layer is preferably 10 to 70% by mass, more preferably 30 to 70% by mass.” ([0025]) and wherein a content of the conductive substance ([0017]) in the intermediate layer (12) is “preferably 30 to 70% by mass” ([0021]). Yamakawa further discloses that the intermediate layer (12) may comprise a filler but does not explicitly disclose the weight percentage of the filler ([0028]). Based on Yamakawa’s disclosure of the weight percentages of the other components in the intermediate layer, one of ordinary skill in the art would have found the instant limitation “wherein a content of the insulating filler in the intermediate layer is 15% by mass or more and 80% by mass or less” obvious as a matter of routine experimentation. Further, assuming one of ordinary skill in the art selected the lower limits of the binder (10%) and the conductive substance (30%), the content of the insulating filler would be 60% or less by mass.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claim 2, Yamakawa discloses wherein the first binder ([0017]; [0046]) is a polymer having a structural unit derived from vinylidene fluoride (“polyvinylidene fluoride”; [0046]).  

Regarding claim 4, Yamakawa discloses wherein a content of the conductive substance ([0017]) in the intermediate layer (12) is “preferably 30 to 70% by mass” ([0021]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, the instant claim is obvious over Yamakawa’s disclosure.

Regarding claim 6, Yamakawa discloses wherein “the content of the binder based on the total amount of the intermediate layer is 70% by mass or less” ([0025]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claim 7, Yamakawa discloses wherein “the content of the binder based on the total amount of the intermediate layer is 70% by mass or less” ([0025]) and wherein a content of the conductive substance ([0017]) in the intermediate layer (12) is “preferably 30 to 70% by mass” ([0021]). Yamakawa further discloses that the intermediate layer (12) may comprise a filler. Based on Yamakawa’s disclosure of the weight percentages of the components in the intermediate layer, one of ordinary skill in the art would have found the instant limitation “wherein: in the intermediate layer, a content of the conductive substance is 30% by mass or more and 40% by mass or less; a content of the insulating filler is 20% by mass or more and 30% by mass or less; and a content of the first binder is 30% by mass or more and 50% by mass or less” obvious as a matter of routine experimentation.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 8, Yamakawa discloses wherein the electrode ([0017]) is a positive electrode ([0017]).  

Regarding claim 9, Yamakawa discloses an energy storage device ([0017]) comprising the electrode ([0017]) according to claim 1 ([0017]). 

Regarding claim 10, Yamakawa discloses a method for manufacturing an electrode ([0017]), the method comprising the steps of layering (Fig. 1) an intermediate layer ([0017]; Fig. 1; element 12) containing a conductive substance  (“electrically conducting agent”; [0017]) and a first binder ([0017]) on a surface of a conductive substrate (“current collector 11”; [0017]; Fig. 1; element 11); 

and layering an active material layer (“positive composite layer 13”; [0017]; Fig. 1; element 13) containing a second binder ([0017]) on a surface of the intermediate layer (12), 

wherein: each of the first binder ([0017]) and the second binder ([0017]) is a nonaqueous solvent-based binder ([0045-0047]); and 

the intermediate layer further contains an insulating filler (“filler”; [0026]; “”silica, alumina, Zeolite, glass”; [0028]).  

    PNG
    media_image1.png
    283
    779
    media_image1.png
    Greyscale


The examiner notes that Yamakawa as previously cited discloses wherein “the content of the binder based on the total amount of the intermediate layer is preferably 10 to 70% by mass, more preferably 30 to 70% by mass.” ([0025]) and wherein a content of the conductive substance ([0017]) in the intermediate layer (12) is “preferably 30 to 70% by mass” ([0021]). Yamakawa further discloses that the intermediate layer (12) may comprise a filler but does not explicitly disclose the weight percentage of the filler ([0028]). Based on Yamakawa’s disclosure of the weight percentages of the other components in the intermediate layer, one of ordinary skill in the art would have found the instant limitation “wherein a content of the insulating filler in the intermediate layer is 15% by mass or more and 80% by mass or less” obvious as a matter of routine experimentation. Further, assuming one of ordinary skill in the art selected the lower limits of the binder (10%) and the conductive substance (30%), the content of the insulating filler would be 60% or less by mass.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Regarding claim 11, Yamakawa discloses wherein the insulating filler ([0026]) is an inorganic filler (“filler”; [0026]; “”silica, alumina, Zeolite, glass”; [0028]).  

Regarding claim 12, the examiner notes that Yamakawa as previously cited discloses wherein “the content of the binder based on the total amount of the intermediate layer is preferably 10 to 70% by mass, more preferably 30 to 70% by mass.” ([0025]) and wherein a content of the conductive substance ([0017]) in the intermediate layer (12) is “preferably 30 to 70% by mass” ([0021]). Yamakawa further discloses that the intermediate layer (12) may comprise a filler but does not explicitly disclose the weight percentage of the filler ([0028]). Based on Yamakawa’s disclosure of the weight percentages of the other components in the intermediate layer, one of ordinary skill in the art would have found the instant limitation “wherein the content of the insulating filler in the intermediate layer is 43.5% by mass or more and 80% by mass or less” obvious as a matter of routine experimentation; assuming one of ordinary skill in the art selected the lower limits of the binder (10%) and the conductive substance (30%), the content of the insulating filler would be 60% or less by mass.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (US 2017/0229711 A1), hereinafter Yamakawa, as applied to claim 1 above, in view of Iida et al. (US 2015/0303484 A1) hereinafter Iida.

Yamakawa discloses all limitations of claim 1 as set forth above. However, Yamakawa fails to disclose wherein a volume of the insulating filler with respect to a total volume of the conductive substance and the insulating filler is 20% or more and 95% or less.

Iida discloses an intermediate layer (“conductive layer 105”; [0034]) layered on a surface of a substrate (103) and containing a conductive substance (“conductive material 111”; [0039]), a first binder (“a binder material 107”; [0039]); and an insulating filler (“an inorganic non-conductive material 109”; [0039]).

    PNG
    media_image2.png
    299
    532
    media_image2.png
    Greyscale



Regarding the formulation amount of the insulating filler in the intermediate layer, Iida discloses “when the formulation amount of the inorganic non-conductive material 109 is too small, sufficient mechanical strength cannot be obtained, and thus the shutdown function cannot be realized when the battery cell is deformed. On the other hand, when the formulation amount of the inorganic non-conductive material 109 is too large, the change in the resistance would become small, and thus the shutdown function cannot be realized” ([0076]). Iida further discloses in an example ([0091]) wherein a volume of the insulating filler (“silica”; [0091]) with respect to a total volume of the conductive substance (“acetylene black (hereinafter referred to as AB)”; [0091]) and the insulating filler ([0091]) is approximately 33% (“resin A:AB:silica=85:10:5 by volume ratio”; [0091]).
 
	Iida and Yamakawa are analogous art from the same field of endeavor, namely the fabrication of electrodes with intermediate layers comprising insulating fillers. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Yamakawa by employing the volume of the insulating filler with respect to the total volume of the insulating filler and the conductive substance taught by Iida in the intermediate layer of Yamakawa. In doing so, one of ordinary skill would reasonably expect to provide sufficient mechanical strength, shutdown function, and change in resistance to the electrode of Yamakawa as recognized by Iida.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2016/0093922 A1).

Regarding claim 13, Endo discloses an electrode ([0019]; Fig. 1; element 10) comprising: 

a conductive substrate ([0020]; Fig. 1; element 11); 
an intermediate layer ([0020]; Fig. 1; element 13) layered on a surface of the substrate (11) and containing a conductive substance (“conductive material”; [0028]) and a first binder (“binding material”; [0028]); and 

an active material layer ([0020]; Fig. 1; element 12) layered on a surface of the intermediate layer (13) and containing a second binder (“a binding material that is used in the positive electrode mixture layer 12’; [0028]), 

each of the first binder ([0028]) and the second binder ([0028]) is a nonaqueous solvent-based binder (“PVdF”; [0028]); and the intermediate layer further contains an insulating filler (particles 14”; “diamond particles”; [0034]); and a content of the conductive substance ([0029]) in the intermediate layer is “5% to 20% by weight” ([0029]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, the instant limitation “12.8% by mass or less” is rendered obvious by Endo.


Response to Arguments
Applicant's arguments filed 03/31/2022 have been fully considered but they are not persuasive. 

Applicant has argued (pg. 6) that Yamakawa fails to render the claimed range “a content of the insulating filler in the intermediate layer is 15% by mass or more and 80% by mass or less: obvious to one of ordinary skill in the art. Specifically, applicant argues that one of ordinary skill would not have adjusted the content of the insulating filler above 40% by mass.

The examiner notes that Yamakawa as previously cited discloses wherein “the content of the binder based on the total amount of the intermediate layer is preferably 10 to 70% by mass, more preferably 30 to 70% by mass.” ([0025]) and wherein a content of the conductive substance ([0017]) in the intermediate layer (12) is “preferably 30 to 70% by mass” ([0021]). Yamakawa further discloses that the intermediate layer (12) may comprise a filler but does not explicitly disclose the weight percentage of the filler ([0028]). Based on Yamakawa’s disclosure of the weight percentages of the other components in the intermediate layer, one of ordinary skill in the art would have found the instant limitation “wherein a content of the insulating filler in the intermediate layer is 15% by mass or more and 80% by mass or less” obvious as assuming one of ordinary skill in the art selected the lower limits of the binder (10%) and the conductive substance (30%), the content of the insulating filler would be 60% or less by mass.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Applicant’s remaining arguments have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728